                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  UNITED STATES OF AMERICA                        )
                                                  )
  v.                                              )             No. 3:16-CR-100
                                                  )
  CHRISTIAN DESKINS                               )

                               MEMORANDUM AND ORDER

         Pro se, the defendant moves for compassionate release pursuant to 18 U.S.C. §

  3582(c)(1)(A)(i). [Docs. 286, 287]. The United States has responded in opposition to the

  motion [docs. 296, 300], and the defendant has not replied within the time allowed by this

  court’s Local Rules.

         The matter is now ripe for the Court’s consideration. For the reasons stated below,

  the defendant’s motion for compassionate release will be denied.

                                    I.      BACKGROUND

         In October 2017, the Honorable Pamela L. Reeves sentenced the defendant to a 120-

  month term of imprisonment for conspiring to distribute methamphetamine. The defendant

  is presently housed at FCI Ashland with a projected release date of January 4, 2025. See

  Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited Dec. 1, 2020).        The

  defendant now moves for compassionate release due to the COVID-19 pandemic, asthma,

  hepatitis C, and his rehabilitative efforts.

                             II. COMPASSIONATE RELEASE

        Section 3582(c)(1)(A)(i) of Title 18, United States Code, allows district courts to

 consider prisoner motions for sentence reduction upon a finding of “extraordinary and


Case 3:16-cr-00100-RLJ-CCS Document 301 Filed 12/04/20 Page 1 of 7 PageID #: 2630
 compelling reasons.” That statute, as amended by the First Step Act of 2018, provides in

 relevant part:

        [T]he court, upon motion of the Director of the Bureau of Prisons [“BOP”], or
        upon motion of the defendant after the defendant has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a
        motion on the defendant’s behalf or the lapse of 30 days from the receipt of
        such a request by the warden of the defendant’s facility, whichever is earlier,
        may reduce the term of imprisonment (and may impose a term of probation or
        supervised release with or without conditions that does not exceed the unserved
        portion of the original term of imprisonment), after considering the factors set
        forth in section 3553(a) to the extent that they are applicable, if it finds that—

           (i) extraordinary and compelling reasons warrant such a reduction ... and
           that such a reduction is consistent with applicable policy statements issued
           by the Sentencing Commission....

  18 U.S.C. § 3582(c)(1)(A)(i). Prior to the First Step Act, a motion for compassionate

  release could only be brought by the BOP Director, not a defendant.         See 18 U.S.C. §

  3582(c)(1)(A) (2017). The First Step Act amended § 3582(c)(1)(A) to allow a defendant

  to file a motion for compassionate release after first asking the BOP to file such a motion

  on his behalf. See, e.g., United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020).

        The United States Sentencing Commission has promulgated a policy statement

  regarding compassionate release under § 3582(c), which is found at U.S.S.G. § 1B1.13 and

  the accompanying application notes. District courts in this circuit have generally turned to

  U.S.S.G. § 1B1.13 to provide guidance on the “extraordinary and compelling reasons” that

  may warrant a sentence reduction but, as of November 20, 2020, are no longer to do so, at

  least as to compassionate release motions filed by defendants (rather than by the BOP).

  See United States v. Jones, ___ F.3d ___, 2020 WL 6817488, at *7 (6th Cir. Nov. 20, 2020)

  (Guideline 1B1.13 “is not an ‘applicable’ policy statement when an imprisoned person files

                                               2

Case 3:16-cr-00100-RLJ-CCS Document 301 Filed 12/04/20 Page 2 of 7 PageID #: 2631
     a motion for compassionate release.”).1 “District courts should [still] consider all relevant

     § 3553(a) factors before rendering a compassionate release decision.” Id. at 11.

         A. Exhaustion

             The defendant has previously submitted a request to the BOP which was construed

     as one for compassionate release, and more than 30 days have passed since that request

     was received by the warden.             [Doc. 287].      The Court thus has authority under §

     3582(c)(1)(A) to address the instant motion. See Alam, 960 F.3d at 832.

         B. Merits

             As mentioned above, in support of his motion the defendant cites the COVID-19

     pandemic, asthma, hepatitis C, and his rehabilitative efforts. Consistent with § 3582 and

     the Sixth Circuit’s directive, this Court has considered the defendant’s arguments and the

     broader facts of this case in light of the pertinent § 3553(a) factors. Pursuant to 18 U.S.C.

     § 3553(a),

           The court shall impose a sentence sufficient, but not greater than necessary, to
           comply with the purposes set forth in paragraph (2) of this subsection. The
           court, in determining the particular sentence to be imposed, shall consider –

           (1) the nature and circumstances of the offense and the history and
           characteristics of the defendant;

           (2) the need for the sentence imposed—

               (A) to reflect the seriousness of the offense, to promote respect for the law,
               and to provide just punishment for the offense;

               (B) to afford adequate deterrence to criminal conduct;

               (C) to protect the public from further crimes of the defendant; and


 1
     The parties in this case have not addressed any guideline policy statement other than § 1B1.13.
                                                        3

Case 3:16-cr-00100-RLJ-CCS Document 301 Filed 12/04/20 Page 3 of 7 PageID #: 2632
          (D) to provide the defendant with needed educational or vocational training,
          medical care, or other correctional treatment in the most effective manner;

       (3) the kinds of sentences available;

       (4) the kinds of sentence and the sentencing range established for—

          (A) the applicable category of offense committed by the applicable category
          of defendant as set forth in the guidelines—

              (i) issued by the Sentencing Commission pursuant to section 994(a)(1)
              of title 28, United States Code, subject to any amendments made to such
              guidelines by act of Congress (regardless of whether such amendments
              have yet to be incorporated by the Sentencing Commission into
              amendments issued under section 994(p) of title 28); and

              (ii) that, except as provided in section 3742(g), are in effect on the date
              the defendant is sentenced; or

          (B) in the case of a violation of probation or supervised release, the
          applicable guidelines or policy statements issued by the Sentencing
          Commission pursuant to section 994(a)(3) of title 28, United States Code,
          taking into account any amendments made to such guidelines or policy
          statements by act of Congress (regardless of whether such amendments
          have yet to be incorporated by the Sentencing Commission into
          amendments issued under section 994(p) of title 28);

       (5) any pertinent policy statement—

          (A) issued by the Sentencing Commission pursuant to section 994(a)(2) of
          title 28, United States Code, subject to any amendments made to such policy
          statement by act of Congress (regardless of whether such amendments have
          yet to be incorporated by the Sentencing Commission into amendments
          issued under section 994(p) of title 28); and

          (B) that, except as provided in section 3742(g), is in effect on the date the
          defendant is sentenced.

       (6) the need to avoid unwarranted sentence disparities among defendants with
       similar records who have been found guilty of similar conduct; and

       (7) the need to provide restitution to any victims of the offense.

  18 U.S.C. § 3553(a).
                                               4

Case 3:16-cr-00100-RLJ-CCS Document 301 Filed 12/04/20 Page 4 of 7 PageID #: 2633
        The COVID-19 pandemic cannot alone justify compassionate release. See, e.g.,

  United States v. Shah, No. 16-20457, 2020 WL 1934930, at *2 (E.D. Mich. April 22, 2020)

  (“[S]peculation as to whether COVID-19 will spread through Defendant’s detention

  facility . . . , whether Defendant will contract COVID-19, and whether he will develop

  serious complications, does not justify the extreme remedy of compassionate release.”);

  see also United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of

  COVID-19 in society and the possibility that it may spread to a particular prison alone

  cannot independently justify compassionate release[.]”).

        BOP medical records submitted by the United States show that the defendant has

  indeed been diagnosed with hepatitis C. [Doc. 300]. However, those records also state

  that his viral load is undetected, with no evidence of active infection. [Id.] Additionally,

  the medical records make no mention of an asthma diagnosis. [Id.]. While the defendant

  claims to have been diagnosed with asthma at “a young age” and with hepatitis C in 2011

  [doc. 286, p. 2], in his Presentence Investigation Report (“PSR”) interview the defendant

  “reported his health as good, stating he is not under the care of a physician, and is not taking

  any prescription medications.” [Doc. 94, ¶ 46]. Further, the defendant’s BOP SENTRY

  Report shows that he is categorized as Care Level 1. “Care Level 1 inmates are less than

  70 years of age and are generally healthy. They may have limited medical needs that can

  be easily managed by clinician evaluations every 6 to 12 months.”                           See

  http://www.bop.gov/resources/pdfs/care_level_classification_guide.pdf (last visited Dec.

  1, 2020) (emphasis added).



                                                5

Case 3:16-cr-00100-RLJ-CCS Document 301 Filed 12/04/20 Page 5 of 7 PageID #: 2634
       In the instant case the defendant distributed “large quantities of crystal

  methamphetamine,” obtaining “one to three pounds” of methamphetamine from his

  supplier “every day.” [Doc. 94, ¶¶ 13-14] (emphasis added). These crimes took place in

  2016, long after the purported asthma and hepatitis C diagnoses. The remainder of the

  defendant’s criminal history is a 2015 theft conviction followed by a probation violation

  and a conviction for failure to appear. [Id., ¶¶ 33-34]. His history of polysubstance abuse

  dates back to age 16. [Id., ¶¶ 47-49].

       The defendant’s SENTRY Report shows that he currently works on a prison

  manufacturing detail and has taken some educational courses. To date, he has incurred no

  disciplinary sanctions. These facts are appreciated by the Court. Conversely, while

  categorizing him as a low security inmate, the BOP presently rates the defendant as having

  a medium risk of recidivism.      Also, despite his significant substance abuse history,

  SENTRY disappointingly shows that the defendant has “no interest” in drug treatment.

       The Court has considered the relevant § 3553(a) factors, the facts of this case, the

  defendant’s history and characteristics, and the arguments raised in the instant motion.

  Having done so, the Court does not find extraordinary and compelling reasons justifying the

  requested compassionate release. Compassionate release in this case would not reflect the

  seriousness of the instant offense, would not promote respect for the law or provide just

  punishment, and would not afford adequate deterrence or protect the public from future

  crimes of the defendant.

       The defendant has not shown that his health conditions are as serious as alleged. He

  distributed a substantial amount of methamphetamine in this case—causing incalculable

                                              6

Case 3:16-cr-00100-RLJ-CCS Document 301 Filed 12/04/20 Page 6 of 7 PageID #: 2635
  harm to the community—notwithstanding those purported health problems. The defendant

  has a history, albeit brief, of noncompliance with court requirements post-arrest, and a

  significant percentage of his sentence remains unserved. For these reasons, his motion will

  be denied.

                                    III. CONCLUSION

        As provided herein, the defendant’s motion for compassionate release, as

  supplemented [docs. 286, 287], is DENIED.

               IT IS SO ORDERED.

                                                        ENTER:



                                                                s/ Leon Jordan
                                                          United States District Judge




                                             7

Case 3:16-cr-00100-RLJ-CCS Document 301 Filed 12/04/20 Page 7 of 7 PageID #: 2636
